Michael T. BRandt, Judge.
{¶ 1} This matter came on for trial on May 13, 2008. The city of Upper Arlington was represented by City Attorney Jeanine Amid Hummer. The defendant represented herself. A court reporter was present to record the testimony of the witnesses.
{¶ 2} The court heard testimony from Richard McCreary, who was duly qualified as an expert witness in the operation of the MPH Python II and Python III radar device for tracking the speed of a vehicle. These devices operate under the Doppler radar system.
{¶ 3} Based upon the testimony presented and the exhibits admitted at trial, the court found the defendant guilty of the charge of speeding and sentenced the defendant accordingly.
{¶ 4} This trial was the first opportunity for the court to hear testimony regarding the scientific principles that support the use of the MPH Python II and III as a device to measure speed. For this reason, the court makes the following finding of fact regarding the use of the Python speed detector.
Findings of Fact
{¶ 5} 1. The MPH Python II and III radar detector is reliable and accurate as a scientific measure of the speed of a moving object, which can be used by law-enforcement personnel to measure vehicle speed provided that the device is used in accordance with certain procedures delineated by the manufacturer. Specifically, the court finds that the following procedures must be employed in order for the device to accurately measure a vehicle’s speed. (A) The instrument must be properly used by the law-enforcement officer. (B) The target vehicle may be moving either directly toward or away from the radar. (C) The radar device must be properly calibrated prior to use. Calibration must include both an internal and external test. The external test includes the use of properly calibrated tuning forks. (D) The device may operate in stationary or moving mode. (E) Radar measures only the velocity that is in a direct line either toward or away from the antenna. (F) The radar device operates on the Doppler principle (known to many courts as the K-55 radar system). (G) When used properly by the law-enforcement officer, the radar locks onto the strongest reflected signal, which is generally the closest vehicle to the radar antenna. The officer’s visual observation, combined with the performance of the radar, generally results in a very clear and reasonable conclusion of the target identification; (H) This product has been in production for a number of years and has *120demonstrated reliable and accurate information. Prior generations of this model, including the K-55 radar, have operated under the same scientific principles. Ohio courts have previously taken judicial notice of the scientific reliability of the K-55 radar.
{¶ 6} If all the conditions and procedures listed above are applied, the court finds that the MPH Python II and III radar speed detector is an accurate and scientifically reliable measure.
So ordered.